DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. A suggested title is “Main Subject Tracking and Prioritization Using Depth And Successive Temporal Location Proximity”.
Claim Objections
Claims objected to because of the following informalities: Claims 3, 7 and 11 refer to “AF” reliability.  Although the acronym AF is commonly understood in the art as Auto Focus and thus avoids a 112(b) rejection, it should nonetheless be spelled out for claim clarity and digestibility for a wider audience.  Appropriate correction is required.
Claim Interpretation
Conditional Claim Language:  No Patentable Weight
The language “if” is conditional claim language that has no patentable weight for a method claim.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04(II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims).
Method claims 5-8 include conditional claim language for the object determination’s functions.  There are many ways to revise these conditional expressions such that they would be provided patentable weight.  One such way is the expression “in response to” instead of “if”.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: detection unit, object determination unit, first-fourth determination units, setting unit in claims 1-5.  Corresponding structure has been identified in Fig. 1, [0051]-[0054], [0125]  and sufficient algorithms for the claimed functionality are illustrated in Figs. 2-8 and further disclosed in the corresponding specification sections.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1’s various “objects” are inconsistently referred to and utilize poor grammar as follows:  
Line 3 should recite “a detection unit that detects an object that is a candidate [of] for a main object”;
Although line 6’s reference to “the detected object” is clear, the remainder of this paragraph inconsistently refers to it as “an object” while also reverting to “a main object” when “main object” has already been established in line 3.  Moreover, lines 6-9 are repetitive and confusing;
Line 11 introduces, without antecedent basis, “the object candidate”; while it appears that “the object candidate” may be the same as “the detected object” the switch in terms renders the claim indefinite;
Line 21 “determines that transfer of the main object has occurred” but confusingly omits the destination of the “transfer” and uses the past tense “has occurred” thus leaving the reader wondering if the “transfer” has already been performed or is being performed by the claim.  It appears that the intended meaning could be expressed as, for example, “transferring a designation of the main object to the detected object in response to the first and second determination units determining in the affirmative the predetermined number of times in a row”.  The examiner will apply this presumed meaning in the action below and invites Applicant’s amendments and comments;  
Lines 24-26 “determines an object that has a predetermined degree of priority in an image in the current frame, as a main object if any of the first to third determination units determines in the negative”.  The reference to “an object” is very confusing and relates to the issues outlined in item b) above.
Independent Claims 5 and 9 are rejected because they each use the same language as claim 1.
Claim 2 recites “wherein the detection unit detects a face and a body of a human and an animal, and a thing.”  This claim suffers from poor grammar that inaccurately describes the invention.  It appears that something like the following was intended “wherein the detection unit detects at least one of a face, a body of a human, an animal, or a thing”.
	Claims 6 and 10 are rejected because they each use the same language as claim 2.
	Claim 3 lacks antecedent basis for “the distance” and the “time series” lacks context and should refer to the “image at a predetermined frame rate” recited in claim 1.
	Claim 4 refers to “a distance condition” when this term has already been established in claim 1 thus creating another antecedent basis issue.
	Claims 7, 8, 11, and 12 are rejected as they use the same language as claims 3 and 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (US 20150350523 A1).
Claim 1
	In regards to claim 1, Kinoshita discloses an apparatus that has a capturing unit that captures an image at a predetermined frame rate 	{Fig. 3 imaging apparatus 10 and [0090]-[0097] which includes a digital video camera.  See also [0105] and cites below for frame rate while noting that digital video cameras capture images at a predetermined frame rate ad indicated by [0123]. See also Fig. 4A and [0178] and [0421]}, the apparatus comprising:
a detection unit that detects an object that is a candidate of a main object, from an image in a current frame acquired by the capturing unit
{Fig. 1, Subject Distance Change Determination Unit 3 which includes Detect Candidate Image F10; [0064]-[0066]; [0073]-[0074]; candidate detection unit 27 Fig. 4A, [0177]-[0180]}; and
an object determination unit that performs processing to determine whether or not the detected object is the same as the main object, and determines an object that is determined as being the same as the main object, as a main object in the current frame
{Fig. 1 Main subject determination unit 2, [0060]-[0061] and cites below},
wherein the object determination unit includes:
a first determination unit that determines whether or not coordinates of the object candidate and coordinates of the main object in a two-dimensional space of an image in the current frame detected by the detection unit satisfy a distance condition that is based on respective types of the objects {see [0248]-[0249], [0291]-[0292], [0384] which teach AND conditions for main subject determinatin which includes adding an x, y (two-dimensional space) distance condition.  Note that each frame image FR1, FR2, FR3 may have a different size that varies based on the respective types of objects (see Fig. 4) and their relative sizes such that the center points of the frame images (FR1, FR2, FR3) and thereby the distance condition will vary based on respective types of objects.  See also control unit 30 and [0181]-[0182].  See also Figs. 7-8, [0252]-[0263] in which attribute information (e.g. adult, child, male, female, object type) affects the approach tendency by adapting the time threshold Tht(ATn) based on object type};
a second determination unit that determines whether or not a difference between the object candidate and the main object in the current frame detected by the detection unit, in a distance from the apparatus, is within a predetermined range
{see distance change calculation F12, determine tendency to approach/recede of each candidate image based on distance change F13 and set approaching/receding candidate image as main subject F14 while noting that the size change indicates distance/range change in [0076]; See also [0073]-[0080]; and
a third determination unit that determines whether or not the first determination unit and the second determination unit have determined in the affirmative a predetermined number of times in a row
{see Fig. 5A, [0183], [0191]-[0194] approaching continuously and the determination period in which the approach is continuous, frame-by-frame for a predetermined time period (over which a predetermined number of frames would be processed and for which an approach determination has been positive (“1”) for each frame in that period (predetermined number of times in a row)).  See also Fig. 6 and the Cnt(n)  [0210]-[0226]}, and
the object determination unit 
determines that transfer of the main object has occurred if the first determination unit and the second determination unit have determined in the affirmative the predetermined number of times in a row {{see Fig. 5A, [0183], [0191]-[0194]; Fig. 6 and the Cnt(n)  [0210]-[0226] wherein the AND condition ([0248]-[0249], [0291]-[0292], [0384] teaches AND conditions for main subject determination which includes adding an x, y (two-dimensional space) distance condition) is considered to be part of the continuous main object determination process of Fig. 6 and thus repeatedly determined a predetermined number of times in a row}, and
determines an object that has a predetermined degree of priority in an image in the current frame, as a main object if any of the first to third determination units determines in the negative {see above cites including [0080], [0191]-[0194], [0248]-[0249], [0291]-[0292], [0384], Fig. 6, in which an object that is not approaching/receding for a continuous time period is not prioritized as a main subject}.
It is recognized that the citations and evidence provided above are derived from potentially different embodiments.  Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have employed combinations and sub-combinations of the main subject determination techniques because Kinoshita because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 2
	In regards to claim 2, Kinoshita discloses wherein the detection unit detects a face and a body of a human and an animal, and a thing {see [0074], [0106]-[0107] disclosing that the candidates for the main subject include a human face, human body, dog, cat or generalized moving body (thing)}.
Claims 5, 6, 9, and 10
The rejection of apparatus claims 1 and 2 above respectively applies mutatis mutandis to the corresponding limitations of methods claim 5 and 6 and computer readable medium claims 9 and 10 while noting that the rejection above cites to both device and method disclosures. For the computer readable storage medium storing program limitations of claims 9 and 10 see [0393]-[0409] including removable medium 81}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mao (US 20200159222 A1) discloses object tracking using depth and horizontal/vertical movement.  See Figs 1, 2.
Kinoshita (US 20150016683 A1) discloses a position state determination unit 51 that determines if the position is stable over a predetermined number of frames and reads on the third determination unit.  See [0364]-[0368].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486